      Case 3:20-cv-03216-S Document 1 Filed 10/21/20               Page 1 of 4 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

EMILY REYES,                                    §
          Plaintiff,                            §
                                                §
v.                                              §          CIVIL ACTION NO. 3:20-cv-03216
                                                §
MIDLAND CREDIT MANAGEMENT,                      §
INC.,                                           §
          Defendant.                            §

                                     NOTICE OF REMOVAL

        Notice is hereby given that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant

Midland Credit Management, Inc. (“Defendant” or “Midland”) removes this action from the

Justice Court, Precinct 3-1 of Dallas County, Texas to the United States District Court for the

Northern District of Texas, Dallas Division, as follows:

                                I.     STATE COURT ACTION

        1.      On September 18, 2020, Plaintiff Emily Reyes (“Plaintiff”) filed her Original

Petition (the “Petition”) in the Justice Court, Precinct 3-1 of Dallas County, Texas, in an action

styled: Emily Reyes v. Midland Credit Management, Inc., Cause No. JS2000800A (the “State

Court Action”).

        2.      In the State Court Action, Plaintiff alleges that Midland violated the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692f, by unfairly continuing to litigate in a

separately filed collection lawsuit pending in the Justice Courts for Dallas County, Texas, despite

purportedly be served with an arbitration demand. See Petition at 2–3.

        3.      Defendant was served with citation and a copy of the Petition on September 21,

2020. Therefore, this removal is timely under 28 U.S.C. § 1446(b).



                                                1

83847796v.1 1008643/00065
      Case 3:20-cv-03216-S Document 1 Filed 10/21/20                   Page 2 of 4 PageID 2



          4.       Defendant removes the State Court Action to this Court on the basis of federal

question jurisdiction.

                             II.     PROCEDURAL REQUIREMENTS

          5.       This action is properly removed to this Court, as the State Court Action is pending

within this district and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(a)(1).

          6.       The United States District Court for the Northern District of Texas, Dallas

Division has original jurisdiction over this action based on federal question jurisdiction because

the Petition asserts claims arising under federal law. See 28 U.S.C. § 1331.

          7.       Pursuant to 28 U.S.C. § 1446(a) and Northern District of Texas Local Rule 81.1,

this Notice of Removal is accompanied by copies of the following materials:

                   Exhibit A: Index of Matters Being Filed

                   Exhibit B: Civil Cover and Supplemental Civil Cover Sheet

                   Exhibit C: State Court Docket Sheet

                   Exhibit D: Plaintiff’s Original Petition

                   Exhibit E: Citation and Return of Service

                   Exhibit F: Defendant’s Original Answer

          8.       Simultaneously with the filing of this Notice of Removal, Defendant is filing a

copy of the Notice of Removal in the State Court Action pursuant to 28 U.S.C. § 1446(d).

                                    III.   FEDERAL QUESTION

          9.       The district courts of the United States have original jurisdiction over all civil

actions arising under the Constitution, laws, and treaties of the United States. See 28 U.S.C. §

1331. A case may be removed to federal court if it could have been brought in federal court

originally. See 28 U.S.C. § 1441; see also Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6,

(2003).        A claim “arises under” federal law when either (1) the well-pleaded complaint

                                                    2

83847796v.1 1008643/00065
      Case 3:20-cv-03216-S Document 1 Filed 10/21/20               Page 3 of 4 PageID 3



establishes that federal law creates the cause of action; or (2) the plaintiff’s right to relief

necessarily depends on the resolution of a substantial question of federal law. See Singh v.

Morris, 538 F.3d 334, 338 (5th Cir. 2008) (quoting Franchise Tax Bd. v. Constr. Laborers

Vacation Tr., 463 U.S. 1, 27–28 (1983)); see also Empire HealthChoice Assur., Inc. v. McVeigh,

547 U.S. 677, 690 (2006).

        10.     Removal of the State Court Action is proper under 28 U.S.C. §§ 1331 and 1441,

as it arises under the laws of the United States. Specifically, Plaintiff alleges that Defendant

violated the FDCPA, 15 U.S.C. § 1692f. See Petition at 3. The FDCPA expressly grants this

Court original jurisdiction to hear such claims. See 15 U.S.C. § 1692k(d). Thus, Plaintiff alleges

a violation of federal law and her right to relief will necessarily depend upon the resolution of

federal law. Accordingly, this Court has federal question jurisdiction.

                                     VI.    CONCLUSION

        WHEREFORE, Defendant removes this action from the Justice Court, Precinct 3-1 of

Dallas County, Texas to the United States District Court for the Northern District of Texas,

Dallas Division, so that this Court may assume jurisdiction over the cause as provided by law.




                                                3

83847796v.1 1008643/00065
      Case 3:20-cv-03216-S Document 1 Filed 10/21/20            Page 4 of 4 PageID 4



                                           Respectfully submitted,




                                           Daniel Durell
                                           State Bar No. 24078450
                                           daniel.durell@lockelord.com
                                           LOCKE LORD LLP
                                           600 Congress Avenue, Suite 2200
                                           Austin, Texas 78701-3055
                                           Telephone: (512) 305-4700
                                           Facsimile: (512) 305-4800 (Facsimile)

                                           ATTORNEY FOR DEFENDANT


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record as indicated below on this 21st day of October 2020:

VIA FAX AND EMAIL
Shawn Jaffer
SHAWN JAFFER LAW FIRM PLLC
13601 Preston Rd., Suite E770
Dallas, Texas 75240
Phone: (214) 494-1871
Fax: (469) 669-0786
Email: shawn@jaffer.law
Attorney for Plaintiff


                                           Counsel for Defendant




                                              4

83847796v.1 1008643/00065
